Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 August 2020 and 12 February 2021 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honmi (JP 2014031861A).
Honmi discloses the following claimed features:
Regarding claims 1, 10-12 and 16, a valve device and a method for determining a deterioration degree (Figures 1-3, element 6), comprising: a flow channel (8) where fluid flows; a reservoir (horizontal left part of channel 8) that reserves the fluid from the flow channel; a valve (23) that switches between opening and blocking of the fluid flow in the flow channel (8) based on an operation signal; and a hardware processor (37-39) that determines a deterioration degree of the valve on a basis of an operation of the valve based on the operation signal, and of pressure in the reservoir (paragraphs [0018], [0019], [0024]).
Regarding claim 2, wherein the hardware processor (37-39) determines whether or not the valve operates normally on a basis of a predetermined pressure in the reservoir based on a predetermined signal value in the operation signal, and determines the deterioration degree of the valve based on a determination result ((paragraphs [0018], [0019], [0024]).
Regarding claim 3, wherein the hardware processor (37-39) varies the predetermined signal value in a plurality of stages, determines whether or not the valve operates normally based on pressures in the reservoir respectively corresponding to signal values, and determines the deterioration degree of the valve based on the determination result (paragraphs [0018], [0019], [0024]).
Regarding claim 4, wherein the hardware processor (37-39) increases the predetermined signal value stepwise to a rated value of the operation signal (paragraphs [0018], [0019], [0024]).
Regarding claim 5, wherein the hardware processor (37-39) determines the deterioration degree of the valve (6) based on a minimum value of the operation signal at which the valve normally operates (paragraphs [0018], [0019], [0024]).
Regarding claim 6, wherein the hardware processor (37-39) calculates a remaining life of the valve based on a relationship between a use condition of the valve and the minimum value (paragraphs [0018], [0019], [0024]).
Regarding claim 8, wherein the hardware processor (37-39) determines whether the predetermined pressure is within a normal pressure range in which the valve operates normally (Figure 2 paragraphs [0018], [0019], [0024]).
Regarding claim 9, wherein the hardware processor (37-39) outputs a display command of the determination result of the deterioration degree (Figure 3).
Regarding claim 15, wherein the hardware processor (37-39) determines the deterioration degree of the valve (6) either before or after the ink ejector is maintained (Figure 2 paragraphs [0018], [0019], [0024]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honmi (JP 2014031861A).
Honmi discloses the claimed invention except for reciting a heater to heat the gel ink.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the heater and a gel ink, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use a heater and a gel ink for the purpose of heating or drying the gel ink faster.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 7 is the inclusion of the limitation of a valve device that includes the hardware processor that defines, as the deterioration degree, a ratio of a second difference to a first difference, the second difference being a difference between the rated value of the valve and the minimum value of the operation signal of the valve, the first difference being a difference between the rated value and the minimum value of the operation signal of the valve when the valve is new.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bowers (US 9,822,903) discloses a valve assembly including an actuated valve and a sensor module.  The sensor module is attached to the actuated valve, and the sensor module includes a microcontroller, and at least one sensor coupled to the microcontroller, the at least one sensor providing a signal associated with a status of the actuated valve.  Nakamura et al (US 11,110,718) disclose a liquid ejecting apparatus that includes a solenoid valve which is provided in the liquid supply flow path and which opens the liquid supply flow path during energization and closes the liquid supply flow path during de-energization, in which open and closed states of the solenoid valve are forcibly switched in accordance with a pressure change by the pressurizing portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853